In an action to recover damages for personal injuries, the defendant Meyer appeals, as limited by her brief, from so much of a purported order of the Supreme Court, Kings County (Clemente, J.), dated November 19, 1985, as granted the plaintiffs motion for reargument, and upon reargument, granted the plaintiff a general trial preference.
Ordered that the appeal is dismissed, without costs or disbursements.
A dismissal of the appeal is warranted since "[t]he purported order is nothing more than an unsigned transcript of an oral decision and does not comply with CPLR 2219 (a)” (see, Ojeda v Metropolitan Playhouse, 120 AD2d 717-718). Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.